   EXHIBIT 1



Case 6:20-cv-03353-BCW Document 1-1 Filed 11/13/20 Page 1 of 5
                                                                                                   Electronically Filed - Greene - October 09, 2020 - 02:45 PM
                                                                               2031-CC01225

             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

JESSICA BENNA                                   )
      Plaintiff                                 )
                                                )
VS.                                             )
                                                )
T-MOBILE USA, INC.                              )
     Defendant                                  )

                                          PETITION

PLAINTIFF, by counsel, sets forth her Petition against Defendant as follows:

   1. The events giving rise to this cause of action occurred in Greene County, Missouri.

   2. The amount in controversy exceeds $25,000.00.

   3. Plaintiff is a natural person residing in Greene County, Missouri.

   4. Defendant is a Corporation doing business in Greene County, Missouri.

   5. Plaintiff was an employee of Defendant between February 2018 and November 2019.

   6. During Plaintiff’s employment by Defendant, Plaintiff worked at Defendant’s call center
      at 2645 N. Airport Plaza Ave., Springfield, Missouri.

   7. During Plaintiff’s employment by Defendant, Defendant employed more than 50 people
      within 75 miles of Plaintiff’s primary place of work.

   8. Plaintiff worked for Defendant for over 1,250 hours in the year immediately preceding the
      end of Plaintiff’s employment with Defendant.

                            Count I – Missouri Human Rights Act

   9. Plaintiff incorporates by reference paragraphs 1-8 above.

   10. Plaintiff has bipolar disorder, which substantially impairs one or more of her major life
       activities.

   11. Plaintiff takes medication for the above condition.

   12. Plaintiff was fully able to perform the essential functions of her employment with
       Defendant.

   13. Defendant was aware of Plaintiff’s condition and need for medication.

   14. Defendant terminated Plaintiff’s employment on or about November 21, 2019.




        Case 6:20-cv-03353-BCW Document 1-1 Filed 11/13/20 Page 2 of 5
                                                                                                       Electronically Filed - Greene - October 09, 2020 - 02:45 PM
   15. Defendant terminated Plaintiff’s employment because of Plaintiff’s bipolar disorder.

   16. As a result of Defendant’s actions, Plaintiff has been damaged.

   17. Defendant’s actions were made with reckless indifference or evil motive.

   18. On or about January 16, 2020 Plaintiff filed a charge of discrimination with the Missouri
       Commission on Human Rights. A true and accurate copy is attached hereto as Exhibit 1
       and incorporated herein by reference.

   19. On July 15, 2020 the Missouri Commission on Human Rights issued Plaintiff a Notice of
       Right to Sue. A true and accurate copy is attached hereto as Exhibit 2.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for Plaintiff’s damages,
including lost wages, emotional distress and punitive damages, costs, attorney fees, and such other
relief as is just and proper.

                          Count II – Family and Medical Leave Act

   20. Plaintiff incorporates by reference paragraphs 1-19 above.

   21. This count is brought pursuant to the Family and Medical Leave Act, 26 USC 2601 et seq.
       (“FMLA” or “The Act”)

   22. Plaintiff requested from Defendant and was granted intermittent leave under the Family
       and Medical Leave Act during 2019.

   23. The intermittent leave was in order for Plaintiff to obtain care for her above-stated bipolar
       disorder and related symptoms.

   24. Plaintiff took intermittent leave under FMLA in March, June, and July of 2019.

   25. In October 2019 Plaintiff took another period of FMLA leave in order to adjust to new
       medication.

   26. Said leave was approved by Defendant.

   27. While Plaintiff was on approved FMLA leave, Defendant terminated Plaintiff’s
       employment on or about November 19, 2019.

   28. Defendant’s termination of Plaintiff’s employment was in retaliation for Plaintiff
       exercising her rights under the Family and Medical Leave Act.

   29. Defendant’s actions interfered in Plaintiff’s right to seek and obtain leave pursuant to the
       Act.

   30. As a result of Defendant’s actions, Plaintiff has been damaged.

   31. Defendant’s actions constitute a willful violation of Plaintiff’s rights under FMLA.



         Case 6:20-cv-03353-BCW Document 1-1 Filed 11/13/20 Page 3 of 5
                                                                                                      Electronically Filed - Greene - October 09, 2020 - 02:45 PM
WHEREFORE Plaintiff prays the Court for judgment against Defendant for Plaintiff’s damages,
including lost wages, emotional distress, liquidated and punitive damages, costs, attorney fees and
such other relief as is just and proper.


                                                         LAMPERT LAW OFFICE, LLC

                                                         By:/s/ Raymond Lampert___________
                                                            Raymond Lampert, #57567
                                                            2847 S. Ingram Mill Rd., Ste A-100
                                                            Springfield, MO 65804
                                                            Phone: (417) 886-3330
                                                            Fax: (417) 886-8186
                                                            ray@lampertlaw.net
                                                            Attorney for Plaintiff




         Case 6:20-cv-03353-BCW Document 1-1 Filed 11/13/20 Page 4 of 5
             IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 2031-CC01225
JASON R BROWN
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
JESSICA BENNA                                                   RAYMOND BENJAMIN LAMPERT
                                                                2847 S INGRAM MILL RD
                                                                STE A-100
                                                          vs.   SPRINGFIELD, MO 65804
Defendant/Respondent:                                           Court Address:
T-MOBILE USA INC                                                JUDICIAL COURTS FACILITY
Nature of Suit:                                                 1010 N BOONVILLE AVE
CC Employmnt Discrmntn 213.111                                  SPRINGFIELD, MO 65802
                                                                                                                            (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: T-MOBILE USA INC
                            Alias:
 2645 N AIRPORT PLAZA RD
 SPRINGFIELD, MO 65803
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      GREENE COUNTY                  __________10/16/2020_________                 ______________/s/   Thomas R. Barr by JJ ________
                                                   Date                                                     Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-2326      Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                        Case 6:20-cv-03353-BCW Document 1-1 1 Filed
                                                              of 1
                                                                    11/13/20        Page 5 of 5
                                                                     54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
